Appeal from an order of the Albany Special Term striking out as invalid and void a petition purporting to nominate Farrell Dobbs for Governor, Milton Richardson for Lieutenant-Governor, Sylvia Blecker for Attorney-General, William Kitt for Comptroller, Joseph Hansen for United States Senator and other persons for public office in and for the State of Mew York as candidates of the “ Socialist Workers Party ” and directing the Secretary of State to amend the certificates to the boards of election in conformity with this decision. Decision and order of the Special Term affirmed, without costs, on the authority of Matter of Hall v. Heffernan (295 M. Y. 599) and cases there cited. Permission is granted for leave to appeal to the Court of Appeals. All concur.